      Case 3:20-cv-00090-DPM Document 172 Filed 09/29/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                    PLAINTIFF

v.                      No. 3:20-cv-90-DPM-BD

NURZHHUL FAUST, Warden,
North Central Unit, ADC, et al.                          DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Motion to dismiss, Doc. 171, granted.      Motions, Doc. 84, 123,
145 & 147, denied as moot.          Partial recommendation, Doc. 152,
declined as moot.   This case will be dismissed without prejudice.     An
in forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith.    28 U.S.C. § 1915(a)(3).
     So Ordered.



                                  D.P. Marshall Jf.
                                  United States District Judge
